Citation Nr: 0110637	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury, to include periostitis.  

2.  Entitlement to service connection for varicose veins of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying the benefits sought.  


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

In addition, the new legislation also requires VA to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

With respect to the claim for service connection for 
residuals of a left leg injury, to include periostitis, the 
veteran asserts that his left leg disability originated in 
service.  Essentially, the veteran contends that he injured 
his left leg during service when he tripped over an open 
cabinet drawer.  He maintains that he did not sustain a pre-
existing injury to that same leg, as indicated in the service 
treatment records dated in November 1951.

In this regard, a review of the March 2000 rating decision 
discloses that the RO denied the veteran's claim based on a 
finding that a left leg condition, identified as periostitis 
of the left tibia, pre-existed service and was not aggravated 
thereby.  In support of this finding, the Board notes that 
the RO relied on a November 1951 report of in-service 
hospital treatment, which referred by history that the 
veteran had been struck by a wooden plank over the left 
tibial area prior to his entry into service.  Significantly, 
however, the Board observes that the veteran's examination in 
November 1950, which was conducted for the purpose of 
enlistment into active military service, was normal; and the 
Administrative Remarks, dated November 1951, indicate that 
the veteran received in-service hospital treatment from 
November 6, 1951 to November 19, 1951, for a disability 
incurred in the line of duty.

In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the United 
States Court of Appeals for Veterans Claims discusses the 
presumption of soundness and the evidence necessary to rebut 
it.  If a disorder is not found at the entrance examination, 
the fact that there is a reported history of an injury or 
symptoms, alone, is insufficient to rebut the presumption of 
soundness.  Hence, as in the instant case where the veteran's 
entrance examination is normal, the veteran is presumed to be 
of sound condition at enlistment with respect to his claimed 
disorder.  As such, the presumption of soundness may only be 
rebutted by clear and unmistakable evidence to the contrary.  
Therefore, the burden is on the Secretary to rebut the 
presumption of soundness.  See 38 C.F.R. § 3.304(a) (2000).  
See also Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(explaining that the term "clear and unmistakable evidence" 
describes the burden of proof necessary to overcome a 
presumption) (citation omitted).

In light of the standard of proof presented above, the Board 
must point out that there is question of whether the veteran 
currently has a disability manifested by periostitis of the 
left leg.  Although the veteran has not presented post-
service medical evidence that he has periostitis, the service 
medical records show a diagnosis of periostitis of the left 
tibia, for which the service department has made a line of 
duty determination.  Thus, the Board finds that a medical 
examination is necessary to determine whether the veteran 
currently has periostitis of the left tibia, and; if so, 
whether that condition preexisted service, was incidental to 
service, or was aggravated by service.

As for the claim for service connection for varicose veins of 
the left leg, the veteran contends that he developed this 
condition in service, as a result of the same left leg injury 
noted above.  The service medical records do contain a 
September 1954 Sick Call Treatment Record, which documents a 
history of varicose veins, for which the veteran received 
treatment via an ace bandage and was returned to duty.  In 
addition, the record discloses that upon post-service 
examinations of the lower extremities in February and March 
1999, the veteran was found to have varicosities of both 
lower extremities, with the left greater than the right.  
Thus, the notation of varicose veins, albeit by history, in 
service; the medical evidence showing varicosities of the 
left leg at present; and the veteran's statement indicating 
that this same condition may be associated with his active 
military service are necessary to trigger VA's duty to assist 
the veteran with an examination, so that there can be 
sufficient medical evidence for the VA to make a 
determination on the veteran's claim.  See VCAA at § 3 (to be 
codified at 38 U.S.C. § 5103A).

Lastly, during the January 2001 personal hearing before the 
undersigned Member of the Board, the veteran indicated that 
he had been evaluated at different times following his 
discharge from active duty for his left leg problems, which 
included employment physical examinations.  See Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  The veteran also asserts 
that physicians have related the left leg trauma as a 
possible cause of the varicose veins.  However, a review of 
the record does not reflect that these relevant records have 
been associated with the claims file.  As additional action 
by the RO may be helpful in either obtaining the reports of 
the veteran's employment physical examinations or statements 
from the purported physicians, or documenting information 
that such reports and/or statements cannot be obtained, the 
Board determines that further development is warranted.  See 
VCAA at § 3 (to be codified at 38 U.S.C. § 5103A).

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should contact the veteran, as 
well as his representative (if any), and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for his residuals of the left 
leg injury, to include periostitis, and 
for his varicose veins of the left leg, 
from his discharge from service to the 
present.  The RO is specifically 
requested to ask the veteran to provide 
the names and dates of his post-service 
employers in order to attempt to 
undertake efforts to obtain the reports 
of the employment physical examinations 
referred to by the veteran during the 
January 2001 personal hearing.  After 
securing the necessary authorizations for 
release of information, the RO should 
seek to obtain copies of all records 
identified to by the veteran, and which 
have not already been associated with the 
claims folder.  In this regard, the RO is 
requested to inform the veteran that he 
may obtain and submit medical statements 
from those physicians who have indicated 
a possible relationship between his left 
leg trauma and varicose veins.  If the RO 
is unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should schedule the veteran 
for a VA examination (or examinations) by 
an appropriate specialist (or 
specialists) for the purpose of 
determining the existence and etiology of 
any residual of a left leg injury, to 
include periostitis and varicose veins.  
All necessary studies and tests deemed 
appropriate by the examiner (or 
examiners) should be performed.  The 
examiner (or examiners) should review the 
veteran's claims folder, to specifically 
include the service medical records, and 
any other additional relevant records 
procured in connection with this case.  
In reviewing the veteran's case, the 
examiner (or examiners) is requested to 
provide an opinion as to the following:  
Does the veteran have periostitis of the 
left tibia?  If the veteran does have 
periostitis of the left tibia, did this 
condition exist prior to the veteran's 
entry into active military service, or 
was this condition incurred coincident 
with his period of service?  If 
periostitis of the left tibia is found to 
have been existed prior to service, did 
this condition increased in severity 
during service?  If this condition 
increased in severity during service, was 
the increase due to the natural 
progression of the condition?  In 
addition, the examiner (or examiners) 
should offer an opinion as to whether any 
current diagnosis of a left leg disorder, 
to include periostitis and/or varicose 
veins, had its onset during the veteran's 
period of service, or was caused by any 
incident of his service.  The rationale 
for any opinion expressed should be set 
forth.

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
section 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
is neither optional nor discretionary.  
Where remand orders of the Board or Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

5. The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for residuals of a 
left leg injury, to include periostitis, 
and for varicose veins of the left leg.

If the determination remains adverse to the veteran, the RO 
should then furnish the veteran and his representative a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 



